In a child visitation proceeding pursuant to Family Court Act article 6, the paternal grandmother appeals from an order of the Supreme Court, Suffolk County (Werner, J.), dated August 17, 1994, which reduced her visitation rights.
Ordered that the order is affirmed, without costs or disbursements.
There is sufficient evidence in the record to support the Supreme Court’s determination that limited visitation would be in the child’s best interests, and we decline to disturb that determination on appeal (see, Matter of Emanuel S. v Joseph E., 78 NY2d 178; Lo Presti v Lo Presti, 40 NY2d 522).
*456The petitioner’s remaining contentions are without merit. Miller, J. P., Altman, Hart and Friedmann, JJ., concur.